DATED JUNE 25, 2002


BETWEEN


NU SKIN ENTERPRISES, INC.


(AS VENDOR)


AND


DATUK MOHD NADZMI BIN MOHD SALLEH


(AS PURCHASER)

--------------------------------------------------------------------------------


SALE & PURCHASE AGREEMENT
(IN RESPECT OF 500,001 ORDINARY SHARES OF RM1.00 EACH
IN NU SKIN MALAYSIA HOLDINGS SDN. BHD.)

--------------------------------------------------------------------------------


KHAW & PARTNERS


ADVOCATES & SOLICITORS


KUALA LUMPUR

     THIS AGREEMENT is entered into this 25th day of June 2002 to be effective
as of 28th day of September 2001

BETWEEN

NU SKIN ENTERPRISES, INC. (Registration No. 2659781), a company incorporated in
the State of Delaware, United States of America and having its principal place
of business at 75 West Center Street, Provo, Utah 84601, United States of
America of the one part

AND

DATUK MOHD NADZMI BIN MOHD SALLEH (NRIC No. 540501-03-5293) of No. 36-1, Jalan
PJU8/5B, Perdana Business Centre, Bandar Damansara Perdana, 47820 Petaling Jaya,
Selangor Darul Ehsan of the other part.

     WHEREAS:-

I.

By a Sale and Purchase Agreement dated 17th August 2001 as varied by the
Supplemental Agreement dated 28th September 2001 between the VENDOR and the
PURCHASER, the VENDOR has agreed to sell and the PURCHASER has agreed to
purchase an aggregate of 500,001 (Five Hundred Thousand and One) Ordinary NSMH
Shares upon the terms and subject to the conditions contained therein the 2(Two)
agreements.


II.

The sale and purchase of the Ordinary NSMH Shares pursuant to the 2(Two)
agreements referred to in Recital I has been completed on 28th September 2001
and the PURCHASER is currently the registered and beneficial owner of an
aggregate of 500,001 (Five Hundred Thousand and One) Ordinary NSMH Shares.


III.

As stated in the Supplemental Agreement referred to in Recital I above, the
VENDOR was in discussions with LEMBAGA TABUNG ANGKATAN TENTERA with a view of
its being a Malaysian Bumiputera investor in NSMH for 20%(Twenty percent) of
NSMH’s enlarged issued share capital.


IV.

LEMBAGA TABUNG ANGKATAN TENTERA has subsequently informed the VENDOR that it is
unable, due to its commitments, to invest in NSMH. Accordingly, so as to ensure
NSMY’s compliance of the conditions imposed by the Controller of Direct Sales of
the MDTCA vide its letter dated 12th September 2001 bearing reference
KPDN(DN)(JL)8/6/1-935Jld5(3) to NSMY, the VENDOR is willing to convert
500,001(Five Hundred Thousand and One) ICPS into 500,001(Five Hundred Thousand
and One) Ordinary NSMH Shares for divestment to the PURCHASER.


VI.

The PURCHASER wishes to complete the purchase and the VENDOR is willing to
complete the sale to the PURCHASER, the Sale Shares on a willing buyer and
willing seller basis at the Purchase Price upon the terms and subject to the
conditions hereinafter appearing.


     NOW IT IS HEREBY AGREED as follows:-

1.

DEFINITIONS &INTERPRETATION


1.1

Definitions


 

In this Agreement, unless the context otherwise requires, the following
expressions shall have the meanings set forth opposite such expressions:-


  "Completion"

the completion in accordance with the provisions of this Agreement of the sale
by the VENDOR and the purchase by the PURCHASER of the Sale Shares


  "Effective Date"

28th September 2001


  "ICPS"

an irredeemable convertible non voting preference share having a par value of
RM1.00 (Ringgit One) each in NSMH


 

"Indebtedness" 

the Purchase Price and all interest accrued thereon or any part thereof
remaining unpaid by the PURCHASER from time to time to the VENDOR


 

"MDTCA" 

Ministry of Domestic Trade &Consumer Affairs


  "NSMY"

NU SKIN (MALAYSIA) SDN. BHD. (Company No. 402787-V), a company incorporated in
Malaysia under the Companies Act 1965 and having its registered address at c/o
6th Floor, Menara Boustead, No. 69,


  "NSMH"

NU SKIN MALAYSIA HOLDINGS SDN. BHD. (Company No. 552189-P), a company
incorporated in Malaysia under the Companies Act 1965 and having its registered
address at c/o 6th Floor, Menara Boustead,No. 69, Jalan Raja Chulan, 50200 Kuala
Lumpur


  "Ordinary
NSMY Share"

an ordinary share having a par value of RM1.00 (Ringgit One) in NSMY


  "Ordinary
NSMH Share"

an ordinary share having a par value of RM1.00 (Ringgit One) in NSMH


  "Parties"

: the VENDOR and the PURCHASER


 

"Party”

either of the Parties


  "PURCHASER"

DATUK MOHD NADZMI BIN MOHD SALLEH (NRIC No. 540501-03-5293) above described


  "Purchase Price"

RM9,366,000.00 (Ringgit Nine Million Three Hundred and Sixty Six Thousand)


 

"Sales Shares"

500,001 (Five Hundred Thousand and One) Ordinary NSMH Shares to be held by the
VENDOR as the beneficial owner thereof following the conversion of ICPS referred
to in Recital IV (A)


  "VENDOR"

: NU SKIN ENTERPRISES, INC. (Registration No. 2659781) above described


1.2

Interpretation


 

1.2.1

The Annexures hereto shall be taken, read and construed as essential parts of
this Agreement. The headings in this Agreement are inserted for convenience of
reference only and shall not be taken, read and construed as essential parts of
this Agreement.


 

1.2.2

All references to Annexures, Recitals and Clauses are to be construed as
references to the annexures, recitals and clauses of this Agreement. All
references to provisions of statutes include such provisions as modified,
re-certified or re-enacted. All references to this Agreement include this
Agreement as amended or modified from time to time by written agreement between
the Parties. All references to a natural person shall include such person’s
heirs, personal representatives, successors-in-title and permitted assigns. All
references to a company shall include such company’s successors-in-title and
permitted assigns.


 

1.2.3

Except where the context otherwise requires, words applicable to natural persons
include any body of persons, company, corporation, firm or partnership corporate
or incorporate and vice versa; words importing the masculine gender shall
include the feminine and neuter genders and vice versa; words importing the
singular number shall include the plural number and vice versa.


 

1.2.4

Where two or more persons or parties are included or comprised in any
expression, agreements, covenants, terms, stipulations and undertakings
expressed to be made by or on the part of such persons shall, unless otherwise
provided herein, be deemed to be made by and be binding upon such persons
jointly and severally.


 

1.2.5

In computing time for the purposes of this Agreement, unless the contrary
intention appears, a period of days from the happening of an event or the doing
of any act or thing shall be deemed to be exclusive of the day on which the
event happens or the act or thing is done and if the last day of the period is a
weekly or public holiday, the period shall include the next following day which
is not a weekly or public holiday.


2.

AGREEMENT FOR SALE &PURCHASE OF THE SALE SHARES


     The VENDOR (as the beneficial owner of the Sale Shares) confirms its sale
to the PURCHASER and the PURCHASER confirms his purchase from the VENDOR with
effect from the Effective Date and on a willing buyer and willing seller basis,
the Sale Shares at the Purchase Price and upon the terms and conditions herein
set forth:-

2.1

free from all charges, liens, equities, third party interest or other
encumbrances whatsoever; and


2.2

with all rights, benefits and advantages attached thereto including all
dividends and other distributions which may be declared, made or paid in respect
of the Sale Shares subsequent to the Completion Date.


3.

COMPLETION OF THE SALE &PURCHASE OF SALE SHARES


3.1

Completion Date


 

Completion of the sale and purchase hereunder of the Sale Shares shall take
place on a date stipulated by the VENDOR and occurring within 30 (Thirty) days
from the date of the execution of this Agreement at Khaw &Partners’office at 6th
Floor, Menara Boustead, No. 69, Jalan Raja Chulan, 50200 Kuala Lumpur (or such
other place acceptable to the PURCHASER as the VENDOR may nominate.


3.2

VENDOR’s obligations on Completion


 

Unless the Parties otherwise agree in writing, the VENDOR shall, at Completion:-


 

3.2.1

convert 500,001(Five Hundred Thousand and One) ICPS in NSMH held by the VENDOR
into 500,001 (Five Hundred Thousand and One) Ordinary NSMH Shares; and


 

3.2.2

cause NSMH to issue directly to the PURCHASER, such number of Ordinary NSMH
Shares (as converted) as is equivalent to the Sale Shares.


3.3

Other acts &things


 

The VENDOR shall also execute and do, all such other documents, acts and things
(if


 

any) as the PURCHASER may reasonably require of the VENDOR to perfect the right,
title and interest of the PURCHASER in and to the Sale Shares.


3.4

No Partial Completion


 

Unless the VENDOR otherwise agrees in writing:-


 

3.4.1 

the PURCHASER shall not be entitled to complete the purchase of some only of the
Sale Shares and the failure by the PURCHASER to complete the purchase hereunder
of any number of the Sale Shares shall accordingly be construed as a failure to
complete in respect of all of the Sale Shares; and


 

3.4.2

the VENDOR shall be entitled, notwithstanding any provisions to the contrary
herein, to terminate this Agreement if the PURCHASER fails to complete the
purchase of all of the Sale Shares.


4.

PURCHASE PRICE


4.1

Deferred Payment of the Purchase Price


  4.1.1

At the request of the PURCHASER, the VENDOR agrees:-


  i)

to defer payment by the PURCHASER of the Purchase Price so long as the PURCHASER
holds the Sale Shares as the registered holder and beneficial owner thereof
following Completion; and


  ii)

to the application by the PURCHASER of all dividends and other cash
distributions (if any) made by NSMH from time to time towards payment of the
Indebtedness.


  4.1.2

The PURCHASER agrees and undertakes with the VENDOR that the PURCHASER shall:-


  i)

pay the Indebtedness to the VENDOR upon demand by the VENDOR in the event that
following Completion, the PURCHASER ceases to hold, as the registered holder and
beneficial owner thereof, any of the Sale Shares; and


  ii)

until the Indebtedness shall be paid in full by the PURCHASER to the VENDOR,
direct and authorise NSMH to pay directly to the VENDOR, all such dividends and
other cash distributions (if any) as are payable by NSMH to the PURCHASER.


 

4.1.3

If on the date of the 4th(Forth) anniversary of the Effective Date, all of the
Indebtedness shall not have been paid by the PURCHASER to the VENDOR, then
subject to the application prior thereto by the PURCHASER of all dividends and
other cash distributions paid by NSMH to the PURCHASER, the VENDOR shall waive
its right to payment by the PURCHASER of all such balance of the Indebtedness as
may then remain unpaid by the PURCHASER to VENDOR.


4.2

Interest


 

4.2.1 

The PURCHASER shall pay to the VENDOR, interest on such part of the Purchase
Price remaining unpaid from time to time at the rate of 2%(Two Percent) per
annum above the prevailing Base Lending Rate of MALAYAN BANKING BERHAD
calculated from the due date for payment of the Purchase Price and until the
date of full payment thereof.


 

4.2.2

The PURCHASER agrees that any payment made by or on behalf of the PURCHASER
towards payment of the Indebtedness shall firstly be utilised towards settlement
of the interest charged pursuant to Clause 4.2.1.


4.3

Indebtedness as debt


 

The PURCHASER acknowledges that such part of the Indebtedness as remains unpaid
from time to time by the PURCHASER to the VENDOR shall constitute a valid debt
payable by the PURCHASER to the VENDOR in accordance with the provisions hereof
and all such other documents as may be agreed upon by the Parties with or
without others.


4.4

Security


 

Until the full payment of Indebtedness to the VENDOR, the PURCHASER shall create
in favour of and grant to the VENDOR and/or the VENDOR’s nominee, such security
interest (including a charge) and powers and rights over inter alia the Sale
Shares and execute and perfect such security documentation (including a
memorandum of charge in such terms and conditions acceptable to the VENDOR) as
the VENDOR may require to secure the payment of the Indebtedness.


4.5

Certificate


 

A certificate duly signed by the VENDOR stating the amount of the Indebtedness
payable by the PURCHASER to the VENDOR from time to time and at any time shall
be final, conclusive and binding on the PURCHASER and shall not, in the absence
of manifest error, be questioned on any account.


5.

PARTIES’RESPECTIVE WARRANTIES


5.1

VENDOR’s Warranties


 

The VENDOR hereby represents and warrants to the PURCHASER that the Sale Shares
are free from all charges, liens, equities, third party interest or other
encumbrances whatsoever.


5.2

PURCHASER’s Warranties


 

The PURCHASER hereby represents and warrants to the PURCHASER that:-


  5.2.1

he is not a bankrupt and has not committed any act of bankruptcy;


  5.2.2

he has not committed any criminal offence;


 

5.2.3

the PURCHASER and his legal, financial and other advisors (if any) have the
financial and business experience to make an informed decision for an investment
and acquisition of the Sale Shares and the PURCHASER together with such advisors
has evaluated the feasibility and associated risks of an acquisition of or
investment in the Sale Shares;


 

5.2.4

the PURCHASER and his legal, financial and other advisors (if any) have had
ample opportunity to investigate the proposed business of NSMH and NSMY and to
review all relevant documents and to ask all such questions of such persons and
representatives of the VENDOR as the PURCHASER and its advisors consider
necessary for purposes of making an informed decision for an investment in and
acquisition of the Sale Shares;


  5.2.5

the PURCHASER has determined on the basis of his own investigation that the
Purchase Price is fair and a reasonable valuation of the Sale Shares; and


 

5.2.6

except for the representations and warranties contained in this Agreement, the
PURCHASER is not relying on any representation or warranty (whether given by the
VENDOR or otherwise) in making his decision to invest in and to acquire the Sale
Shares.


 

5.2.7

that the PURCHASER is purchasing the Sale Share for his own account, for
investment purposes only, not for the account of any other person and not with a
view to the distributions, assignment or resale thereof to others.


5.3

Subsistence of warranties


 

The representations, warranties and agreements given or made by the respective
Parties under this Agreement shall remain in full force and effect and shall
continue to subsist hereafter notwithstanding Completion which will take place
on the basis of the statements made herein.


5.4

Breach of warranty before Completion


 

If prior to Completion, any of the representations and warranties on the part of
a Party have not been carried out or complied with or are in any material
respects untrue or incorrect (and in respect of any breach which is capable of
remedy, such Party have failed to remedy such breach within 14(Fourteen) days
after the other Party’s written notice to the first mentioned Party requiring
the same to be remedied) the second mentioned Party shall be entitled by notice
in writing to the first mentioned Party to terminate this Agreement (without
prejudice to the second mentioned Party’s rights and remedies at law and
hereunder in respect of the first Party’s misrepresentation and/or breach of
warranty).

6.

NOTICES


6.1

Written notices


 

Any notice or request with reference to this Agreement shall be in writing
signed by the Party by whom it is served or by its solicitors and shall be
deemed to be sufficiently served or given for all purposes herein on the Party
to whom it is served if it is left by hand at or sent by commercial courier,
registered post or facsimile (with copy by hand or commercial courier or
ordinary or registered post) to (as applicable) the address of the Party to whom
it is sent as set out below or the registered office for the time being of such
Party or such other address as one Party may from time to time notify to the
other Party in writing.


  6.1.1

to the VENDOR


   

NU SKIN ENTERPRISES , INC.
75 West Center Street
Provo, Utah 84601,
United States of America
Attn: General Counsel
Facsimile Number: (801) 345 5999


  6.1.2

to the PURCHASER


   

DATUK MOHD NADZMI BIN MOHD SALLEH
c/o Trisilco Folec Sdn Bhd
No. 36-1, Jalan PJU8/5B
Perdana Business Centre
Bandar Damansara Perdana
47820 Petaling Jaya
Selangor Darul Ehsan
Facsimile Number: (603) 7722 2826


6.2

Time of service


 

A notice sent:-


 

6.2.1

by facsimile (and confirmed by the delivery of a copy thereof by hand or
commercial courier or ordinary or registered post) shall be deemed to have been
served and received upon completion of the effective transmission of such notice
and a written record of the transmission is printed out from the sender’s
facsimile machine;


 

6.2.2

by ordinary or registered post within Malaysia shall be deemed to have been
served and received on the 3rd(Third) day occurring after the date on which it
is posted;


 

6.2.3

by an ordinary or registered post outside Malaysia shall be deemed to have been
served and received on the 10th(Tenth) day occurring after the date on which it
is posted; and


 

6.2.4

by hand or commercial courier shall be deemed to have been served at the time of
delivery of the notice.


7.

COSTS


7.1

Solicitors costs


 

Each Party shall bear its own solicitors’costs of and incidental to this
Agreement.


7.2

Stamp duty on purchase of Sale Shares


 

As the intended purchaser hereunder of the Sale Shares, the PURCHASER shall bear
the stamp duty chargeable on this Agreement and his acquisition of the Sale
Shares (if any) and all other relevant documents incidental to this Agreement
and, if relevant, any penalties for late stamping.


8.

TIME


 

Time wherever mentioned shall be of the essence of this Agreement.


9.

AUTHORITY TO EXECUTE AGREEMENT


 

Each of the Parties warrants to the other Party:-


9.1

that it/he has the power, authority and capacity to enter into and to execute
and deliver this Agreement and to carry the terms hereof into effect; and


9.2

that its/his agreements and undertakings as contained in this Agreement
constitute legal, valid and binding obligations on it/him in accordance with the
provisions herein.


10.

GOVERNING LAW &JURISDICTION


This Agreement is governed by the laws of Malaysia and subject to Clause 11, the
Parties submit themselves and their assets to the non-exclusive jurisdiction of
the courts in Malaysia.

11.

ARBITRATION


11.1

Reference to Arbitration


 

Any dispute or difference which may arise between the Parties at any time
hereafter whether during the continuance in force of this Agreement or upon or
after its termination, touching any matter or thing herein contained or the
operation or construction of this Agreement or any matter or thing in any way
connected with, arising from or in relation to this Agreement or the rights,
duties, liabilities of the Parties hereunder shall be finally settled by
arbitration in accordance with the United Nations Commission on International
Trade Law Arbitration Rules 1976.


11.2

Arbitral Proceedings


 

A reference to arbitration shall be to 3 (Three) arbitrators. The arbitration
shall be held in Provo, Utah, United States of America and the language to be
used in the arbitral proceedings shall be English.


11.3

Interim remedies


 

Pending the establishment of the arbitral tribunal, the Parties may apply to the
courts in Malaysia (which shall be a non-exclusive jurisdiction) for the grant
of interim injunctions and orders for the protection and preservation of
property subject of or relating to this Agreement.


12.

NO WAIVER


     Knowledge or acquiescence by any Party of or in any breach of any of the
terms, conditions or covenants herein contained shall not operate as or be
deemed to be a waiver of such terms, conditions or covenants or any of them and
notwithstanding such knowledge or acquiescence, such Party shall be entitled to
exercise such Party’s rights under this Agreement and to require strict
performance by the other Parties of the terms, conditions and covenants herein.

13.

AMENDMENTS


     Any amendment or alteration to or modification of any part of this
Agreement shall be conferred upon and determined in writing by mutual
consultation between the Parties.

14.

SEVERABILITY


     Any Any term, condition, stipulation, provision, covenant or undertaking in
this Agreement which is illegal, void, prohibited or unenforceable shall be
ineffective to the extent of such illegality, voidness, prohibitions or
unenforceability without invalidating the

     remaining provisions hereof, and any such illegality, voidness, prohibition
or unenforceability shall not invalidate or render illegal, void or
unenforceable any other term, condition stipulation, provision, covenant or
undertaking herein contained.

15.

ENTIRETY OF AGREEMENT


     This Agreement constitutes the sole and entire agreement between the
Parties with respect to the subject matter hereof and supersedes all previous
proposals, negotiations and understandings whether written or oral between the
Parties with respect to the subject matter hereof.

16.

NON-ASSIGNABILITY


     No Party shall be entitled to assign such Party’s rights and/or obligations
hereunder without the prior written consent of the other Party.

17.

SUCCESSORS-IN-TITLE


     This Agreement shall be binding on the successors-in-title and permitted
assigns of the VENDOR and the heirs, personal representatives and permitted
assigns of the PURCHASER.

18.

COUNTERPARTS


     This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument and any of the
Parties may execute this Agreement by signing any such counterpart.

     IN WITNESS WHEREOF the Parties (by their respective representative duly
authorised) have hereunto executed this Agreement the day and year first above
written to be effective as of 28th day of September 2001.

SIGNED BY   )         for and on behalf of  )  NU SKIN ENTERPRISES, INC  )  the
VENDOR aforesaid  )  in the presence of:-  )                                    
                                /s/  Corey B. Lindley
                                                                 Corey B.
Lindley                                                                
Signature of witness  Name:  Passport No:        SIGNED BY  )  DATUK MOHD
NADZMI  )  BIN MOHD SALLEH  )  the PURCHASER aforesaid  )  in the presence of:- 
)                                                                    /s/Datuk
Mohd Nadzmi Bin Mohd Salleh
                                                               Datuk Mohd Nadzmi
Bin Mohd Salleh                                               
                                   Signature of witness  Name:  Passport No: 